NO. 12-08-00400-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

L.C. WEBSTER, INDIVIDUALLY AND
AS REPRESENTATIVE OF THE ESTATE
OF EXIE L. WEBSTER,             §                               APPEAL FROM THE 7TH
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT OF

BOBBIE WARD
AUDREY PIERCE, AND,                                        §    SMITH COUNTY, TEXAS
DAVITA, INC.,
APPELLEES
                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant, L.C. Webster, individually and as representative of the estate of Exie Webster,
has filed a motion to dismiss this appeal. In his motion, Webster states that he no longer wishes to
pursue the appeal. Because Webster has met the requirements of Texas Rule of Appellate Procedure
42.1(a)(1), the motion is granted, and the appeal is dismissed.
Opinion delivered May 13, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)